DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on April 11, 2022 and August 3, 2022 has been considered by the Examiner and made of record in the application file. 

Allowable Subject Matter
Claims 82, 84, 86-92, 94, 96-98, 100 and 102 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claim 82, 92 and 100, the best references found during the prosecution of the present application were, Lee et al (US Pat. No. 2019/0132855) and Jeon et al (EP Pat. Pub. No. 3478019).  Lee et al discloses a system for determining starting timer related to a BWP when an active BWP for a serving cell is switched to the DL BWP.  Jeon et al directed toward activation and deactivation of configured grant.  Lee et al and Jeon et al alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claims 82, 92 and 100 of the claimed invention when considered as a whole.  Therefore, claims 82, 84, 86-92, 94, 96-98, 100 and 102  are found allowable.
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LITON MIAH/
Primary Examiner, Art Unit 2642